Citation Nr: 0030287	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1985.

This appeal arises from October 1998 and February 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The Board notes the veteran requested a personal hearing 
before a Veterans Law Judge of the Board, but he failed to 
appear for a March 27, 1998, Travel Board hearing, and 
canceled an October 17, 2000, Central Office hearing.  The 
veteran did not request that either hearing be rescheduled.  
There is also no indication that the respective notices to 
the veteran of the hearings, which were mailed to the veteran 
at his address of record, to which all other correspondence 
to the veteran had previously been mailed, were returned as 
not being deliverable. Insofar as the veteran has not 
notified VA of any address change, and has not requested that 
the hearings be rescheduled, the Board finds that his hearing 
request should be treated as withdrawn and his pension claim 
should be adjudicated on the evidence now of record.  See 
38 C.F.R. § 20.702 (d) (2000).  The veteran's remaining 
claims will be addressed in the remand portion of this 
decision. 


FINDING OF FACT

The veteran served on active duty from January 1978 to July 
1985.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. §§ 3.1-3.2 (1999); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA shall pay pension to financially qualified veterans of a 
period of war who meet the service requirements and who are 
permanently and totally disabled from non-service connected 
disability not the result of their own willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991).  A veteran meets the 
service requirements of this section if such veteran served 
in the active military, naval, or air service: (1) for ninety 
days or more during a period of war; (2) during a period of 
war and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A.           § 
1521(a) (West 1991).

38 C.F.R. § 3.1, entitled "Definitions," provides that 
veteran of any war means any veteran who served in the active 
military, naval or air service during a period of war as set 
forth in 38 C.F.R. § 3.2.  See 38 C.F.R. § 3.1(e).  A period 
of war means the periods described in 38 C.F.R. § 3.2.  See 
38 C.F.R. § 3.1(f).  38 C.F.R. § 3.2 sets forth the beginning 
and ending dates of each war period beginning with the Indian 
wars.  Note that the term period of war in reference to 
pension entitlement under 38 U.S.C. 1521, 1541 and 1542 means 
all of the war periods listed in this section except the 
Indian wars and the Spanish-American War.  See 38 C.F.R. 
§ 3.3(a)(3), (b)(4)(i).  The relevant portions of § 3.2 
provide that the Vietnam era is the period beginning on 
February 28, 1961, and ending on May 7, 1975, inclusive, in 
the case of a veteran who served in the Republic of Vietnam 
during that period, or the period beginning on August 5, 
1964, and ending on May 7, 1975, inclusive, in all other 
cases.  38 C.F.R. § 3.2(f).  That regulation also provides 
that the Persian Gulf War period has been designated as the 
period from August 2, 1990, through a date to be prescribed 
by Presidential proclamation or law.  38 C.F.R. § 3.2(i).  
That regulation also provides that the dates of future 
periods of war will be the period beginning on the date of 
any future declaration of war by the Congress and ending on a 
date prescribed by Presidential proclamation or concurrent 
resolution of the Congress.  38 C.F.R. § 3.2(g).

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service connected.  38 C.F.R. § 3.342.

In the present case, the veteran's DD Forms 214 indicate that 
he served on active duty from January 1978 through July 1985.  
Thus, his period of active duty service does not fall within 
any period of war as defined in 38 C.F.R. § 3.2, as noted 
above.  "[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or lack 
of entitlement under the law."  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As he had no wartime service, the 
veteran's claim for entitlement to a permanent and total 
disability rating for pension purposes must be denied because 
of the absence of legal merit or lack of entitlement under 
the law.  

Because the veteran has not identified any official record 
which would show that he had the requisite wartime service, 
VA is not required to assist him in attempting to obtain any 
additional records.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A). 

ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.

REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1131 (West Supp 2000); 38 C.F.R. 
§ 3.303 (1999).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities are also presumed to have been incurred in 
service if manifest to a compensable degree within an 
applicable period after service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

During a December 1994 VA examination, the veteran gave a 
history of having injured his back and neck in service when 
he fell down a flight of stairs at the Long Beach, 
California, Naval Shipyard.  In other statements, he has 
indicated the incident occurred in August 1983.  A review of 
his service medical records (SMRs) reveals he was stationed 
at the Long Beach Naval Station in August 1983 and until June 
1985.  A review of the SMRs reveals no evidence of treatment 
for injuries to the veteran's neck and back. Those records 
contains an entry in January 1983 and the next entry in 
September 1983; there are no records for the period between 
those dates.  The Board also notes the SMRs reveal the 
veteran's treatment in Long Beach to have been at the Naval 
Regional Medical Center Branch Clinic at the Long Beach Naval 
Station.

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the U. S. 
Court of Appeals for the Federal Circuit (Fed. Cir.) held 
that a single request for pertinent SMRs and not obtained by 
the RO does not fulfill the duty to assist.  Id., at 1332.  
The Fed. Cir. also held that inherent in VA's duty to assist 
a veteran in the development of his claim is a requirement 
for VA to notify the veteran if VA is unable to obtain 
pertinent SMRs specifically requested by him or her, so that 
he or she may know the basis for the denial of his or her 
claim; may independently attempt to obtain the SMRs; may 
submit alternative evidence and/or timely appeal.  Id.  The 
duty to assist also requires VA to notify the veteran of the 
existence of newly discovered SMRs and to assist him or her 
in recovering those records.  Id.; see also Jolley v. 
Derwinski, 1 Vet. App. 37, 39 (1990).

In addition, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, which applies to all pending claims for VA benefits 
and which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  The new law also provides that VA shall 
make reasonable efforts to obtain relevant records , 
including SMRs, and continue such efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile and, 
also, contains a requirement of notice to the claimant in 
certain circumstances.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).   

The Board finds that the RO should make further efforts to 
obtain any additional SMRs which may exist by contacting the 
Naval Regional Medical Center Branch Clinic at the Long Beach 
Naval Station, any other naval medical facility in the Long 
Beach area, and any records center or depository to which any 
such records may have been transferred or retired.  If the 
search for such records is unavailing, the veteran should be 
notified in accordance with law.

During the pendency of this appeal, the provisions of 38 
U.S.C.A. § 5107 (West 1991), which concern VA's duty to 
assist a claimant with the development of facts pertinent to 
his or her claim, were revised by the Veterans Claims 
Assistance Act of 2000.  Generally, when laws or regulations 
change while a case is pending, the version most favorable to 
the claimant is to be applied, absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  In the present case, there is no evidence of any 
"congressional intent to the contrary."
The Board finds that the revised provisions are clearly more 
favorable to the veteran than the prior provisions of 38 
U.S.C.A. § 5107, as they eliminated the requirement that the 
veteran submit evidence to well ground his or her claim in 
order to trigger the duty to assist, and, therefore, the 
revised provisions are applicable, under Karnas.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information an lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).   

Medical evidence shows that the veteran has had postservice 
low back and cervical spine pain, and he alleges that he 
sustained injury to his back and neck in service.  Under 
those circumstances, as he has not undergone a VA examination 
in connection with his claims for service connection, in 
order to fulfill VA's duty to assist the veteran, this case 
must be remanded for a VA examination to determine whether he 
currently has the claimed disabilities, and if so, whether 
such disabilities are, in the opinion of the examining 
physician, related to his active duty service. 

The Board finds that, while this case is in remand status, 
the RO should contact the veteran to determine whether he has 
in his possession, or can obtain, any lay or medical evidence 
to substantiate the injuries he claims to have sustained in 
service, and to determine whether he has been treated by any 
health care provider for his claimed disabilities since his 
separation from service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should make further reasonable 
efforts to obtain any additional service 
medical records which may exist from the 
veteran's tour of duty in Long Beach, 
California by contacting the Naval 
Regional Medical Center Branch Clinic at 
the Long Beach Naval Station, any other 
naval medical facility in the Long Beach 
area, and any records center or 
depository to which any such records may 
have been transferred or retired, and 
associate any records received with the 
claims file. If no such records are 
obtained,  the RO should comply with any 
requirement of notice to the veteran 
provided by law.  

2.  The RO should also contact the 
veteran to determine whether he has in 
his possession, or is able to obtain and 
submit, any lay or medical evidence which 
would substantiate inservice injuries to 
his back and neck.

3.  The RO should also make sure that all 
VA medical facilities identified by the 
veteran in his various statements, have 
been contacted to obtain any records 
identified.  If any identified records 
cannot be obtained, the RO should 
adequately document the claims file as to 
the efforts undertaken to obtain those 
records, and the reason for the failure.  
The RO should also notify the veteran of 
that failure, and, if applicable, advise 
him that he should independently seek to 
obtain those records.

4.  After completion of the above 
development, and any further development 
suggested by the newly received evidence, 
if any, and even if the searches for 
additional service medical records and/or 
other medical treatment records were not 
successful, the RO should then schedule 
the veteran for an examination by a 
specialist in orthopedics to determine 
the nature and extent of any neck and low 
back disabilities.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination, and that review 
must be noted in the report.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

The orthopedic examiner, after a review 
of the veteran's claims file, including 
his service medical records, his post-
service medical records, and this remand, 
is requested, to the extent that is 
possible, to provide opinions, as to each 
neck or low back disorder found, as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
any such disorder is related to a claimed 
injury in August 1983 during active 
service.

5.  After completion of the above, the RO 
should review the examination report to 
determine if it is sufficient to properly 
readjudicate the veteran's claims for 
service connection for residuals of neck 
and low back injuries.  If not, the 
report should be returned as inadequate 
for adjudication or rating purposes. 

6.  After completion of the above 
development, and any further development 
indicated by the newly received evidence, 
if any, the RO should then readjudicate 
the issues of service connection for 
residuals of neck and back injuries, on 
the basis of all evidence of record and 
all applicable statutes, regulations, and 
case law.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran unless and until he is notified.
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



